Case: 21-50269      Document: 00516163995         Page: 1    Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 12, 2022
                                  No. 21-50269
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Miguel Perez-Vides,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1119-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jose Miguel Perez-Vides appeals his sentence of 27 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his jury trial conviction for illegal reentry into the United
   States, in violation of 8 U.S.C. § 1326. The enhancement of his sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50269      Document: 00516163995           Page: 2   Date Filed: 01/12/2022




                                     No. 21-50269


   under § 1326(b)(1) based on his prior conviction for a felony increased the
   statutory maximum terms of imprisonment and supervised release. He
   maintains that the enhancement was unconstitutional because his prior
   conviction was treated as a sentencing factor rather than an element of the
   offense that must be alleged in the indictment and found by a jury beyond a
   reasonable doubt. Perez-Vides concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. The Government moves for summary
   affirmance, asserting that this issue is foreclosed.
          The parties are correct that Perez-Vides’s argument is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019. Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969); its alternative motion for an extension of time to file an appellate
   brief is DENIED; and the judgment of the district court is AFFIRMED.




                                           2